          Case 1:19-cr-00242-NONE-SKO Document 89 Filed 10/30/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAUREL J. MONTOYA
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-00242-NONE-SKO
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   AUGUSTIN VALDOVINOS, ET AL.,                        DATE: November 2, 2020
                                                         TIME: 1:00 p.m.
15                                Defendants.            COURT: Hon. Sheila K. Oberto
16

17          This case is set for status conference on November 2, 2020. On May 13, 2020, this Court issued

18 General Order 618, which suspends all jury trials in the Eastern District of California until further

19 notice. This General Order was entered to address public health concerns related to COVID-19.

20 Further, pursuant to General Order 611 and 620, this Court’s declaration of judicial emergency under 18
21 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this Court’s

22 judicial emergency, this Court has allowed district judges to continue all criminal matters to a date after
                1
23 May 1, 2020.

24          Although the General Order addresses the district-wide health concern, the Supreme Court has

25 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

26 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.
27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
                                                        1
30
           Case 1:19-cr-00242-NONE-SKO Document 89 Filed 10/30/20 Page 2 of 5


 1 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 2 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.

 3 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 4 judge ordering and ends-of-justice continuance must set forth explicit findings on the record “either

 5 orally or in writing”).

 6          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 7 and inexcusable—General Orders 611, 612, 617, 618, and 620 and the subsequent declaration of judicial

 8 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

 9 judge granted such continuance on the basis of his findings that the ends of justice served by taking such
10 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C. §

11 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of the

12 case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

13 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

14          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

15 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

16 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

17 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

18 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

19 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

20 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to
21 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

22 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

23 by the statutory rules.

24          In light of the societal context created by the foregoing, this Court should consider the following

25 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

26 justice exception, § 3161(h)(7) (Local Code T4).2 If continued, this Court should designate a new date
27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
                                                        2
30
          Case 1:19-cr-00242-NONE-SKO Document 89 Filed 10/30/20 Page 3 of 5


 1 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 2 pretrial continuance must be “specifically limited in time”).

 3                                               STIPULATION

 4          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 5 through defendant’s counsel of record, hereby stipulate as follows:

 6          1.     By previous order, this matter was set for status on November 2, 2020.

 7          2.     By this stipulation, defendant now moves to continue the status conference until

 8 December 16, 2020, and to exclude time between November 2, 2020, and December 16, 2020, under

 9 Local Code T4.
10          3.     The parties agree and stipulate, and request that the Court find the following:

11                 a)      The government has represented that the discovery associated with this case

12          includes investigative reports and photographs. All of this discovery has been either produced

13          directly to counsel and/or made available for inspection and copying.. Defense counsel has

14          requested additional discovery that the government needs to look in to and additional time is

15          needed.

16                 b)      Counsel for defendants desire additional time to review discovery, conduct

17          investigation, and engage in plea negotiations.

18                 c)      Counsel for defendant believes that failure to grant the above-requested

19          continuance would deny him/her the reasonable time necessary for effective preparation, taking

20          into account the exercise of due diligence.

21                 d)      The government agrees with the continuance request and does not object to the

22          continuance.

23                 e)      Based on the above-stated findings, the ends of justice served by continuing the

24          case as requested outweigh the interest of the public and the defendant in a trial within the

25          original date prescribed by the Speedy Trial Act.

26                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

27          et seq., within which trial must commence, the time period of November 2, 2020 to December

28

                                                          3
30
          Case 1:19-cr-00242-NONE-SKO Document 89 Filed 10/30/20 Page 4 of 5


 1          16, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

 2          Code T4] because it results from a continuance granted by the Court at defendant’s request on

 3          the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

 4          best interest of the public and the defendant in a speedy trial.

 5          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 6 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 7 must commence.

 8          IT IS SO STIPULATED.

 9
10
      Dated: October 29, 2020                                 MCGREGOR W. SCOTT
11                                                            United States Attorney
12
                                                              /s/ LAUREL J. MONTOYA
13                                                            LAUREL J. MONTOYA
                                                              Assistant United States Attorney
14

15
      Dated: October 29, 2020                                 /s/ MICHAEL AED
16                                                            MICHAEL AED
17                                                            Counsel for Defendant
                                                              AUGUSTIN VALDOVINOS.
18

19 Dated: October 29, 2020                                 /s/ DAVID TORRES_______________
                                                           DAVID TORRES
20                                                         Counsel for Defendant
                                                           ESTABAN DIAZ-SOTO
21

22
     Dated: October 29, 2020                               /s/ DANIEL HARRALSON_______________
23                                                         DANIEL HARRALSON
                                                           Counsel for Defendant
24                                                         CHRISTOPHER GREEK

25

26
     Dated: October 29, 2020                               /s/ MARK BROUGHTON_______________
27                                                         MARK BROUGHTON
                                                           Counsel for Defendant
28                                                         DANIEL VELASQUEZ

                                                          4
30
         Case 1:19-cr-00242-NONE-SKO Document 89 Filed 10/30/20 Page 5 of 5


 1                                FINDINGS AND ORDER

 2
     IT IS SO ORDERED.
 3

 4 Dated:   October 30, 2020                      /s/   Sheila K. Oberto      .
                                          UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                            5
30
